          Case 8:19-cr-00379-TDC Document 56 Filed 05/19/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                           *
                                                   *
               v.                                  *          Criminal No. TDC-19-0379
                                                   *
                                                   *
ANDRZEJ PIWOWARSKI,                                *
                                                   *
        Defendant                                  *
                                                   *
                                             *********

                           GOVERNMENT=S MOTION TO SEAL

        The United States of America, by its attorneys, Jonathan F. Lenzner, Acting United States

Attorney for the District of Maryland, and Timothy F. Hagan, Jr., Assistant United States Attorney

for said District, hereby moves this Court to seal the Proposed Sealed Document filed by the

Government in this case. In support of this Motion, the Government states as follows:

            The Proposed Sealed Document contains information regarding the Defendant, his

background, conduct, medical information, and/or his character which is highly personal and

confidential, as well as regarding the victim’s background, conduct, and/or character.

            No reasonable alternatives to sealing the document are available. Deletion or

expungement of sensitive portions of the document would render the submission substantially

unreadable and would compromise the government’s ability to convey important information

relevant to this case.
         Case 8:19-cr-00379-TDC Document 56 Filed 05/19/21 Page 2 of 2



WHEREFORE, it is respectfully requested that the Government’s Motion to Seal be granted.


                                              Respectfully submitted,

                                              Jonathan F. Lenzner
                                              Acting United States Attorney


                                              Timothy F. Hagan, Jr.
                                              Assistant United States Attorney



       It is so ORDERED, this _______ day of May, 2021




                                              Honorable Theodore D. Chuang
                                              United States District Judge
